oOo © SN DH A FF WD NH

ao nN DN OH FF WD NY FH SF Oo Se HN DH DH F&F WD YY KS CO

Case 4:18-cv-01044-HSG Document 201 Filed 06/06/19 Page 1 of 3

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
) TECHSHOP’S BRIEF RE:
Plaintiff, ) ADMISSIBILITY DISPUTES
)
vs. ) Trial: June 3,2019 8:00am
) Judge: Hon. Haywood S. Gilliam, Jr.
DAN RASURE, et al. )
)
Defendants. )

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), in accordance with the Court’s Scheduling Order and Standing Civil Pretrial and
Trial Order, files this brief regarding admissibility disputes.

TX-1070

Defendants have indicated that they no longer offer TX-1070

Rasure Cross Exhibits

Defendants have indicated that they object only to TX-5 on the grounds of hearsay and
legal conclusion. This is not well founded. Of course, proceeding with knowing or reckless
disregard of another’s rights is evidence of willfulness. Thus, the document is admissible.

Objection to the Bunger Slides/TX-93

Page 1 of 4

 
Co fo YN DN OH SF WH LK =

Ww Db NO HNO NH WH PV WYN NO | | | S| Se OS OO et OO Se ee
eo N DN WA FF WD NH KH OF OO BH HN DBD AH KR WD NY KH OC

 

 

Case 4:18-cv-01044-HSG Document 201 Filed 06/06/19 Page 2 of 3

At a high level, of course, Dr. Bunger has not been admitted as an expert. TechShop
relies on each and every argument offered in its Daubert motion. See Dkt. #126. The Bunger’
slides are essentially his expert report in PowerPoint form. Of course, that is improper.

In addition, during the meet and confer, Defendants’ counsel conceded that likelihood of
confusion is an issue of law. See, e.g., AMF Inc. v. Sleekcraft Boats, 599 F.2d 341 (1979);
Murray v. Cable National Broadcasting Co., 86 F.3d 858, 860-61 (9" Cir. 1996). Yet that is the
very thing Dr. Bunger intends to offer as testimony. Further, the proposed testimony from Dr.
Bunger is replete with hearsay (e.g., “TechShop’s bankruptcy was perceived as the result of
incompetence”). Further, “brand value analysis” is not relevant to any issue in this case.

Candidly, the very idea that Dr. Bunger is an “expert” in “no possibility of confusion” is
not serious. If Dr. Bunger testifies in this regard, this Court will have disregarded in its Daubert’
duties.

TX-97 is simply a large collection of hearsay and not admissible for any identified
purpose.

Objection to Johnson Exhibits

TechShop objects to TX-1180, TX-1194, TX-1195, TX-1196, TX 1200, TX-1203, TX-
1204, TX-1205, and TX-1206. First, of course, these materials are not originals because they
have been altered to remove critical information (e.g., whom various payments were made to, see
TX-1206.0001). Second, because no information of this type was produced during the discovery
period, Defendants’ production of alleged expense information two weeks before trial is
untimely. Third, as the Court now knows, the documents are unquestionably false/unreliable and
reflect expenses not actually paid (e.g., TX-1204.0001 reflecting unpaid rent in San Jose for
February, March, and April 2019).

Page 2 of 4

 
oO co NY DD WH FSF W NH —

NH NO NY NYO NYO NY NHN BH NO HK | §— FF Fe Fe Fe EF S|
on KN ON FF WY NY SK DO CO Be HN DH OH ee WHY NYO KK OS

 

 

Case 4:18-cv-01044-HSG Document 201 Filed 06/06/19 Page 3 of 3

Respectfully submitted,

     

Jameés-€. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

Page 3 of 4

 
